                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CRIMINAL CASE NO. 1:03-cr-00005-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
RAY LEE CASON,                  )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit for resentencing. [Doc. 71].

     IT IS, THEREFORE, ORDERED as follows:

     (1)     The United States Marshal shall have the Defendant present in

     Asheville, North Carolina, for the October 22, 2020 sentencing term;

     and

     (2)     The Clerk of Court shall calendar this matter for that term.

     The Clerk is directed to provide notification and/or copies of this Order

to the United States Attorney, counsel for the Defendant, the United States

Marshals Service, and the United States Probation Office.




        Case 1:03-cr-00005-MR Document 73 Filed 09/08/20 Page 1 of 2
IT IS SO ORDERED.
                       Signed: September 8, 2020




                                2



 Case 1:03-cr-00005-MR Document 73 Filed 09/08/20 Page 2 of 2
